                      Case 2:18-cv-01861-RSL Document 1 Filed 12/26/18 Page 1 of 6




     1

     2

     3


     4

     5
                                          UNITED STATES DISTRICT COURT
     6                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

     7   LOCALS 302 AND 612 OF THE
         INTERNATIONAL UNION OF                                                     NO.
     8   OPERATING ENGINEERS
         CONSTRUCTION INDUSTRY HEALTH
     9
         AND SECURITY FUND; LOCALS 302                                              COMPLAINT TO COLLECT TRUST
 10      AND 612 OF THE INTERNATIONAL                                               FUNDS AND UNION DUES
         UNION OF OPERATING ENGINEERS-
 II      EMPLOYERS CONSTRUCTION
         INDUSTRY RETIREMENT FUND;
12       WESTERN WASHINGTON OPERATING
         ENGINEERS-EMPLOYERS TRAINING
13
         TRUST FUND; and LOCAL 612
14       INTERNATIONAL UNION OF
         OPERATING ENGINEERS,
i5
                                               Plaintiffs,
16

                                  V.
!7

18       R G CONSTRUCTION, !NC., a
         Washington corporation,
19
                                               Defendant.
20

21
                                                                            COUNT ONE
22
                      Plaintiff Operating Engineers-Employers Welfare, Pension, and Training Trust
23
         Funds allege:
24

25

26       COMPLAINT TO COLLECT TRUST FUNDS
         AND UNION DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.L.P.
         Page 1 of 6                                                                                           ATTORNEYS AT LAW
         G:\01-01999\540 IUOE TrustlR G Constfuction 72862 10-18-\Comp!sint.ciocx             100 \VI;ST HARR1SON STREET • NORTH TOWI^R, SUITE 300
                                                                                                           SKATTLE, WASHINGTON 98119
                                                                                                    TELEPHONE: (206) 285-0464 • FAX: (206) 285-8925
                                                                                                                    ®<^^^B
                 Case 2:18-cv-01861-RSL Document 1 Filed 12/26/18 Page 2 of 6




 1

 2               They are unincorporated associations operating as Trust Funds pursuant to

 3   Section 302 of the Labor Management Relations Act of 1947, as amended, under the

 4   respective names of Locais 302 and 612 of the International Union of Operating

 5
     Engineers-Construction Industry Health & Security Fund, Locals 302 and 612 of the
 6
     International Union of Operating Engineers-Employers Construction Industry
 7
     Retirement Fund, and Western Washington Operating Engineers-Employers Training
 8
     Fund, to provide medical, retirement, and training benefits to eligible participants.
 9

10
     Plaintiffs' offices are located In King County, Washington.

11                                                                           II.

12               The Court has jurisdiction over the subject matter of this action under Section

13
     502 (e)(l) and (f) of the Employee Retirement Income Security Act of 1974
14
     C'ERISA"), 29 U.S.C. §1132 (e)(l) and (Q and under Section 301 (a) of the Taft-
15
     Hartley Act, 29 U.S.C. §185 (a).
16
                                                                             III.
17
                 Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.
18

19   §1132 (e)(2), because Plaintiff Trusts are administered in this district.

20                                                                           IV.

21               Defendant Is a Washington corporation.

22
                                                                             V.

23
                 Defendant is bound to a collective bargaining agreement with Local 612 of the
24
     International Union of Operating Engineers (hereinafter "Local"), under which
25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                 Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 2 of 6                                                                                     ATTORNKVS AT LAW
     G;\01-01999\540 IUOE TrustVR Q Cons^uction 72862 lO-lSAComplaint.docx          )00 WKST HA1UUSON STREET • NORTH TOWER, SUITE 300
                                                                                                SEATTLE, WASI iINGTON 98119
                                                                                         TRLRPf-IONR: (206) Z85.0464 • PAX: (Z06) 285-8925
                  Case 2:18-cv-01861-RSL Document 1 Filed 12/26/18 Page 3 of 6




     Defendant is required to promptly and fuliy report for and pay monthly contributions
 1

 2   to the Plaintiff Trusts at varying, specified rates for each hour of compensation

 3   Defendant pays to its employees who are members of the bargaining unit

 4   represented by the Local (such bargaining unit members are any of Defendant's part

 5
     time or full time employees who perform any work task covered by the Defendant's
 6
     labor contract with the Local, whether or not those employees actually join the
 7
     Local).
 8
                                                                              VI.
 9

10
                 Defendant accepted Plaintiffs' respective Agreements and Declarations of

II   Trust and thereby agreed to pay to each of Plaintiff Trusts liquidated damages equal

12   to twelve percent (12%) of ail delinquent and delinquently paid contributions, or
i3
     $25.00 per month, whichever sums are greater, and twelve percent (12%) annual
14
     interest accruing upon each monthly contribution delinquency from the first day
15
     thereof until fully paid. as well as all attorneys fees and costs, including audit
16
     expenses if applicable, which Plaintiffs incur in collection of Defendant's unpaid
17
     obligations.
18

!9                                                                            VII.

20               Since the 1st day of October 2018, Defendant failed to promptly report for

21   and/or pay to Plaintiff Trusts al! amounts due them, as hereinabove set forth, for work

22
     performed by Defendant's employees, and only Defendant's records contain the
23
     detailed information necessary to an exact determination of the extent of Defendant's
24
     unpaid obligations.
25


Z6   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                  Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 3 of 6                                                                                      ATTORNEYS AT LAW
     G\01-01999\540 IUOE TrusftR G Constfuction 72862 10-18-\Complaint.dQcx          100 WFST HAKRISON STRRBT • NORTH TOWl^R, SUlTf; WQ
                                                                                                 SEATTLE, WASHINGTON 98119
                                                                                          TELEPI 10NE: (206) 285-0^64 • FAX: (206) 285-8925
                  Case 2:18-cv-01861-RSL Document 1 Filed 12/26/18 Page 4 of 6




                                                                              COUNT TWO
 1

 2               Plaintiff, Local 612 of the Internationaf Union of Operating Engineers

 3   (hereinafter "Local"), alleges:

 4                                                                              I.

 5
                 It is a labor organization with its principal offices in Pierce County and brings
 6
     this action pursuant to Section 301 of the Labor Management Relations Act of 1947,
 7
     as amended.
 8


 9

10
                 Defendant is a Washington corporation.
II
                                                                               ill.
12
                 Defendant entered into an agreement with the Local, whereunder Defendant
13
     agreed to deduct from the periodic paychecks of its employees who are represented
14

     by the Local, specified amounts for each hour of compensation Defendant pays to
15


16   those employees and to remit the total thus deducted each month to the Plaintiff

17   Local no later than the fifteenth (15th) of the month immediately following the month

i8   in which such deductions were made.
19
                                                                               IV.
20
                 Since the 1st day of October 2018, Defendant failed to promptly report for
21
     and/or pay to the Local the total sum deducted from the periodic paychecks of
22
     Defendant's employees who are represented by the Local.
23


24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                       Reid, McCarthy, Ballew & Leahy, L.L.P.
     Page 4 of 6                                                                                          ATTORNEYS AT LAW
     G:W1-01999\540 IUOE TrustVR G Construction 72862 10-18-\Comp!aint.docx               100 WEST HA1UUSON STKRET • NOKTH TOWEH, SUITE 300
                                                                                                      SEATTLE, WASHINGTON 98119
                                                                                               TELEPHONE: (206) 285-0')64 • PAX: (206) 285.8925
                 Case 2:18-cv-01861-RSL Document 1 Filed 12/26/18 Page 5 of 6




                WHEREFORE, Plaintiffs pray the Court as follows:

 2 ]| 1. That the Defendant be compelled to render a monthly accounting to the

3 11 Plaintiffs' attorneys and set forth in it the names and respective social security

 4 [| numbers of each of the Defendant's employees who are members of the

     || bargaining unit represented by the Local, together with the total monthly hours
 6
                for which the Defendant compensated each of them, for the employment
 7
                period October 2018 to the date of service of this Complaint to Collect Trust

                Funds and Union Dues, and for whatever amounts may thereafter accrue.
9

^ II 2. That plaintiff Trust Funds be granted Judgment against Defendants under

ii || COUNT ONE for:

12 || a. Ali delinquent contributions due;

     || b. All liquidated damages and pre-Judgment interest due;
14
                          c. Ail attorneys fees and costs incurred by Plaintiffs in connection
15
                                   with Defendant's unpaid obligations; and
16
                          d. Such other and further relief as the court may deem Just and
17
                                   equitable.

19 11 3. That Plaintiff Trusts be granted Judgment against Defendant under COUNT

20 || TWO for:

21 || a. All amounts owing to it by the Defendant; and

22 11 b. Such other and further relief as the court may deem Just and
     [[ equitable.

24 II //
25     //
26 II COMPLAINT TO COLLECT TRUST FUNDS
       AND UNION DUES Reid, McCarthy, Ballew & Leahy, LLP.
              5     of       6      ATTORNEYS                                             AT            LAW
       G:\01-01999\540 IUOE TrusftR Q Construction 72862 lO-lSAComplaint.docx 100 WEST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                                                  SEATTLE, WASHINGTON 98119
                                                                                            TELEPHONE: (206) 285-0464 * FAX: (206)285-8925
                                                                                                              ®'i^^»
                  Case 2:18-cv-01861-RSL Document 1 Filed 12/26/18 Page 6 of 6




                 DATED this ^/r/ day of December, 2018.



                                                                                RE!D, MCCARTHY, BALLEW & LEAHY.
                                                                                L.L.P.




                                                                                Russell J. R(fd^SBA#2560
                                                                                Attorney for Plaintiffs



 9

10

11

12


13

14

15


!6

17


16

19

20

21


22


23


24

25


26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                                 Reid, McCarthy, Ballew & Leahy, L.I..P.
     Page 6 of 6                                                                                                     ATTORNEYS AT LAW
     G:\01-01999\540 IUOE TrustVR G Construction 72862 10-18-\Complaint.c]ocx                        100 WEST 1IARRISON STREET • NORTH TOWfik, SUITE 300
                                                                                                                 SHATTLK, WASHINGTON 98119
                                                                                                          TELEPHONE: (206) 285-0464 • FAX: (206) 285-8925
